USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT DOCH:

SOUTHERN DISTRICT OF NEW YORK

 

United States of America Prote
Vv. 20 Cr
Corey Williams,

Defendant.

 

 

Upon the application of the United States of America, with the consent of thd
counsel, and the defendant having requested discovery under Fed. R. Crim. P. 16
Court hereby finds and orders as follows:

1. Disclosure Material. The Government will make disclosure to the
documents, objects and information, including electronically stored information (“ES
to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Governme
obligation to produce exculpatory and impeachment material in criminal cases, all ¢
be referred to herein as “disclosure material.” The Government’s disclosure material
material that (i) affects the privacy and confidentiality of individuals; (ii) woul
prematurely disclosed, the Government’s ongoing investigation of uncharged indi
would risk prejudicial pretrial publicity if publicly disseminated; and (iv) is not aut
disclosed to the public or disclosed beyond that-which is necessary for the defense of
case.

2. Facilitation of Discovery. The entry of a protective order in this case wi
Government to produce expeditiously the disclosure material and protect the pri
individuals whose identifying information is disclosed. It will also afford the defe

access to those materials, which will facilitate the preparation of the defense.

\

DATE FILED: 3-\-26

ctive Order

166 (ALC)

undersigned

a)(1)(B), the

defendant of

I’), pursuant
snt’s general
f which will
may include
1 impede, if
viduals; (iii)
orized to be

this criminal

Il permit the
vacy of the

nse prompt

 

 

 
3. Good Cause. There is good cause for entry of the protective order set forth herein.

Accordingly it is hereby Ordered:

4, Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (“the defense”) other than as set forth herein, and shall bé

used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have

access, and shall not disclose any disclosure material to the media or any third party
forth below.

5. Disclosure material may be disclosed by counsel to:

except as set

(a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;
(b) Prospective witnesses for purposes of defending this action;

(c) Such other persons as hereafter may be authorized by the Court upon

by the defense,

such motion

6. The Government may authorize, in writing, disclosure of disclosure material beyond

that otherwise permitted by this Order without further Order of this Court.

7. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings

should comply with the privacy protection provisions of Fed, R. Crim. P. 49.1.

Return or Destruction of Material

8. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosy
2

re material,

 

 

 
including the seized ES] disclosure material, within 30 days of the expiration of the period for
direct appeal from any verdict in the above-captioned case; the period of direct appeal from any
order dismissing any of the charges in the above-captioned case; or the granting df any motion
made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later.

[REMAINDER INTENTIONALLY BLANK]

 

 

 
Retention of Jurisdiction

9. The provisions of this order shall not terminate at the conclusion of|this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney

by: BX Date: 2l2 ( @clo.

David J. Robles
Assistant United States Attorney

Meh Date: 3.3.20

Jan Marcus Amelkin
Counsel for Defendant Corey Williams

 

SO ORDERED:
Dated: New York, New York

March A, 2020 pode : y (ZL

THE HONORABLE ANDREW L. CARTER
UNITED STATES DISTRICT JUDGE

 

 

 

 

 
